Appeal from an order of the Supreme Court, Onondaga County (Edward D. Carni, J.), entered June 17, 2005 in a personal injury action. The order denied plaintiff’s motion to set aside the jury verdict and for a directed verdict on the issues of negligence and proximate cause.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1]). Present — Gorski, J.P., Martoche, Smith and Pine, JJ.